NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        OCT 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: NANCY ANN HOWELL,                        No.    17-55027

             Debtor,                            D.C. No. 8:15-cv-01883-CAS
______________________________

NANCY ANN HOWELL,                               MEMORANDUM*

                Appellant,

 v.

LAW OFFICES OF ANDREW S BISOM;
EISENBERG LAW FIRM,

                Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Chapter 7 debtor Nancy Ann Howell appeals pro se from the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
order affirming the bankruptcy court’s orders granting appellees’ motion to reopen

Howell’s bankruptcy case and motion for retroactive relief from the automatic

stay. We have jurisdiction under 28 U.S.C. § 158(d). We review de novo the

district court’s decision on appeal from a bankruptcy court, giving no deference to

the district court’s determinations. In re Mantz, 343 F.3d 1207, 1211 (9th Cir.

2003). We affirm.

      The bankruptcy court did not abuse its discretion in granting appellees’

motion to reopen because such relief was necessary in the interests of justice. See

Latshaw v. Trainer Wortham & Co., Inc., 452 F.3d 1097, 1100, 1103 (9th Cir.

2006) (setting forth standard of review and noting that Fed. R. Civ. P. 60(b)(6) is to

be “used sparingly as an equitable remedy to prevent manifest injustice . . . .”

(citation and internal quotations omitted)).

      The bankruptcy court did not abuse its discretion in granting appellees

retroactive relief from the automatic stay because it properly balanced the equities

and concluded that appellees would suffer prejudice and irreparable injury. See 11

U.S.C. § 362(d)(1) (court can grant relief from automatic stay “for cause”); Nat’l

Envtl. Waste Corp. v. City of Riverside (In re Nat’l Envtl. Waste Corp.), 129 F.3d
1052, 1054-55 (9th Cir. 1997) (courts should “balance[ ] the equities” on a case by

case basis in granting retroactive stay relief); see also In re Fjeldsted, 293 B.R. 12,

25 (9th Cir. BAP 2003) (though a bankruptcy court may consider multiple factors,


                                           2                                    17-55027
such as prejudice and irreparable injury, in deciding to grant retroactive stay relief,

“[i]n any given case, one factor may so outweigh the others as to be dispositive”).

      We reject as meritless Howell’s contentions that appellees’ motion to reopen

was untimely pursuant to Fed. R. Bankr. P. 9024 and that it was improper for

appellees to submit to this court a copy of the district court decision.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                    17-55027